DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: figures 1-3, 6-12
Species 2: figures 4-5
Species 3: figures 13-18

The species are independent or distinct because the location of the sub canister in relation to the main canister is critical to the functioning of the fuel vapor canister and each species teaches placing the sub canister in a distinct location which will significantly affect heat transfer between the two parts of the fuel vapor canister.  These distinctions would lead to different heat exchange properties between each chamber of the main canister as well as between the main canister and the sub canister.  Each location for the sub canister would have distinct advantages and disadvantages in both the function and manufacture of the fuel vapor canister making each species an independent invention. In addition, these species are not obvious variants of each other based on the current record.

If species 1 is elected, this application contains claims directed to the following patentably distinct sub-species:
Species 1A: figures 1-3
Species 1B: figures 1, 2, and 6
Species 1C: figures 1, 2, and 7
Species 1D: figures 1, 2, and 8
Species 1E: figures 1, 2, and 9
Species 1F: figures 1, 2, and 10
Species 1G: figures 1, 2, and 11
Species 1H: figures 1, 2, and 12




The sub-species are independent or distinct because, even though the location of the sub canister is the same in each sub-species, the materials and heat exchange properties of those materials used in attaching the sub canister to the main canister would significantly affect the operational properties of the fuel vapor canister.  Using different materials and connection methods to attach the sub canister to the main canister would each present a distinct manufacturing process, a distinct structure, and lead the fuel vapor canister to have distinct properties when functioning in a system. In addition, these species are not obvious variants of each other based on the current record.

If species 3 is elected, this application contains claims directed to the following patentably distinct sub-species:
Species 3A: figures 13-15
Species 3B: figures 16-18






The sub-species are independent or distinct because, even though the location of the sub canister is approximately the same in each sub-species, the shape and therefore the surface area of the connection between the sub canister and the main canister would make the head exchange properties and the connections between the two canisters distinct such that the structure, manufacturing process and operation of each sub-species would be independent enough to be considered a different invention in the art. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a search burden exists because each of the different species and sub-species is claimed has a different structure and uses different manufacturing methods and materials to achieve a different operational profile of the fuel vapor processing apparatus.  Searching and examining each species and sub-species is a burden to the examiner because minor edits can be made to each of the claims in order for them to read on a different species, thereby requiring a new search after each possible amendment.  Limiting the search to a single species or sub-species allows for the search and examination of a single invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747